Citation Nr: 1717584	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-23 569	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for the service-connected psychiatric disability prior to March 1, 2016.

2.  Entitlement to a disability evaluation in excess of 50 percent for the service-connected psychiatric disability beginning March 1, 2016.

3.  Entitlement to a disability evaluation in excess of 40 percent for the service-connected cervical spine disability.

4.  Entitlement to a disability evaluation in excess of 20 percent for the service-connected thoracolumbar spine disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant was a member of the United States Navy Reserve and completed an initial period of active duty for training (ACDUTRA) from November 1986 to April 1987.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2017, the Veteran presented testimony at a Board videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record.

The issue of entitlement to a disability evaluation in excess of 30 percent for the service-connected psychiatric disability prior to March 1, 2016, and the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability are addressed in the REMAND portion of the decision below and those two issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 2017, the Veteran withdrew his appeal as to the issue of entitlement to a disability evaluation in excess of 50 percent for the service-connected psychiatric disability beginning March 1, 2016.

2.  In January 2017, the Veteran withdrew his appeal as to the issue of entitlement to a disability evaluation in excess of 40 percent for the service-connected cervical spine disability.

3.  In January 2017, the Veteran withdrew his appeal as to the issue of entitlement to a disability evaluation in excess of 20 percent for the service-connected thoracolumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to a disability evaluation in excess of 50 percent for the service-connected psychiatric disability beginning March 1, 2016, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to a disability evaluation in excess of 40 percent for the service-connected cervical spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to a disability evaluation in excess of 20 percent for the service-connected thoracolumbar spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

During the January 2017 Board videoconference hearing, the appellant and his representative stated on the record before the undersigned that the appellant was satisfied with the 50 percent evaluation assigned for the psychiatric disability effective March 1, 2016.  They also stated on the record that the issues of entitlement to an increased disability evaluation for the service-connected cervical spine disability and the thoracolumbar spine disability were being withdrawn.  See Board Videoconference Hearing Transcript, pp. 2-3.  Those oral statements, when transcribed, became a "writing."  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, the Veteran's appeals for the issues of entitlement to increased disability evaluations for the psychiatric disability (beginning March 1, 2016), the cervical spine disability and the thoracolumbar spine disability were all withdrawn.  See 38 C.F.R. § 20.204.

As the appellant has withdrawn his appeals as to the issues of entitlement to a disability evaluation in excess of 50 percent for the psychiatric disability beginning March 1, 2016, a disability evaluation in excess of 40 percent for the cervical spine disability and a disability evaluation in excess of 20 percent for the thoracolumbar spine disability, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal as to these three claims.  Therefore, each one of these three issues is dismissed, without prejudice.


ORDER

The Veteran's appeal as to the issue of entitlement to a disability evaluation in excess of 50 percent for the service-connected psychiatric disability beginning March 1, 2016, is dismissed.

The Veteran's appeal as to the issue of entitlement to a disability evaluation in excess of 40 percent for the service-connected cervical spine disability is dismissed.

The Veteran's appeal as to the issue of entitlement to a disability evaluation in excess of 20 percent for the service-connected thoracolumbar spine disability is dismissed.


REMAND

A determination has been made that additional development is necessary in the current appeal.  Accordingly, further appellate consideration of the claims of entitlement to an evaluation in excess of 30 percent for the psychiatric disability prior to March 1, 2016, and entitlement to TDIU will be deferred and this case is REMANDED for action as described below.

Review of the evidence of record reveals that the appellant has received mental health treatment from a non-VA source.  A September 2016 VA treatment note indicates that the appellant stated that he had been getting mental health treatment at Jefferson County Mental Health.  However, no records from that facility have been included in the evidence of record.

Review of the evidence of record also reveals that, as reflected by an August 2011 VA treatment note, the appellant reported that he had applied for Social Security Administration (SSA) disability benefits.  However, no SSA records have been included in the evidence of record.  As a general matter, VA is required to obtain pertinent Federal government records, including medical records held by SSA.  38 C.F.R. § 3.159(c)(2).  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such SSA records are relevant to a veteran's claim, VA is required to assist said veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Because such private records and SSA records could reflect the extent and severity of the claimed disability, VA is, therefore, on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all pertinent SSA records and all VA records dated from May 2016 onward must be obtained and associated with the claims file.  In addition, all non-VA mental health treatment records must be identified and obtained.  While the case is in remand status, the originating agency should also obtain any other outstanding records pertinent to the Veteran's claims.

These considerations require the gathering of medical records inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court of Appeals for Veterans Claims has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 has been completed.

2.  Contact the Veteran and obtain the names and addresses of all non-VA medical care providers who have treated him for his service-connected psychiatric disability since 2010.  After securing the necessary release(s), obtain such records and associate them with the claims file.  In particular obtain all records from the Jefferson County Center for Mental Health.

3.  VA treatment records dated from May 2016 onward must be obtained and associated with the claims file.

4.  Contact the Social Security Administration to obtain all the medical records associated with the Veteran's application for benefits, as well as copies of all of the medical records upon which any decision concerning the Veteran's entitlement to disability benefits was based and any SSA Administrative Law Judge (ALJ) decision along with the associated List of Exhibits.  Associate those records with the claims file.  

5.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.
6.  Thereafter, re-adjudicate the Veteran's increased rating and TDIU claims on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate laws and regulations.

7.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


